Case 2:20-cv-14056-RLR Document 29 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 2:20-CV-14056-ROSENBERG/MAYNARD


  DAVID WICKLINE,

          Plaintiff,

  v.

  COMISSIONER, SOCIAL
  SECURITY ADMINISTRATION,

        Defendant.
  ____________________________/

                          ORDER ADOPTING MAGISTRATE’S
                  REPORT AND RECOMMENDATION AND CLOSING CASE

          This matter is before the Court upon the parties’ cross-motions for summary judgment

  [DE 19; DE 20]. The motions were referred to the Honorable Magistrate Judge Shaniek M.

  Maynard for a Report and Recommendation. DE 2. On February 16, 2021, Judge Maynard

  issued a Report and Recommendation recommending that Defendant’s Motion for Summary

  Judgment be granted and that Plaintiff’s Motion for Summary Judgment be denied. DE 27. On

  March 2, 2021, Plaintiff filed Objections to the Report and Recommendation. DE 28.

          The Court has conducted a de novo review of Judge Maynard’s Report and

  Recommendation, Plaintiff’s Objections thereto, and the record, and is otherwise fully advised in

  the premises. The Court agrees with the analysis and conclusions in the Report and

  Recommendation and finds Judge Maynard’s recommendation to be well reasoned and correct.

          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1. Magistrate Judge Maynard’s Report and Recommendation [DE 27] is hereby ADOPTED
          in its entirety.
Case 2:20-cv-14056-RLR Document 29 Entered on FLSD Docket 03/08/2021 Page 2 of 2




      2. Defendant Commissioner of Social Security’s Motion for Summary Judgment [DE 20] is
         GRANTED.

      3. Plaintiff David Wickline’s Motion for Summary Judgment [DE 19] is DENIED.

      4. All deadlines are TERMINATED, all hearings are CANCELLED, and all motions are
         DENIED AS MOOT.

      5. The Clerk of the Court is directed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of March,

  2021.



                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Counsel of Record
